Citation Nr: 0208668	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  95-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for a neck disability.  

2. Entitlement to service connection for a left shoulder 
disability.  

3. Entitlement to service connection for pes planus.

4. Entitlement to service connection for a disability of the 
eyes.  

5. Entitlement to service connection for a skin disorder.  

6. Entitlement to service connection for a bilateral knee 
disability.  

7. Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

8. Entitlement to an increased rating for the residuals of a 
head injury with post-traumatic headaches, currently rated 
as 10 percent disabling.  

9. Entitlement to a compensable rating for defective hearing 
in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1990 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings actions by the RO that denied 
service connection for a left shoulder disability, a neck 
disorder, pes planus, a disability affecting the eyes, a skin 
disability, a bilateral knee disability and PTSD, granted 
service connection for a head injury with post traumatic 
headaches, which was assigned a 10 percent rating, and 
granted service connection for defective hearing in the left 
ear, which was assigned a noncompensable (0 percent) rating.  

In May 1995 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a decision of November 2001, the Board denied service 
connection for neck and shoulder disorders and also denied a 
compensable rating for the veteran's defective hearing in the 
left ear and an evaluation in excess of 10 percent for his 
service connected head injury with post traumatic headaches.  
The Board remanded to the RO the issues of entitlement to 
service connection for a disability affecting the eyes, 
service connection for a bilateral knee disorder, service 
connection for PTSD, service connection for a skin disorder, 
and service connection for pes planus.  For the reasons 
explained below, this Board decision is vacated in its 
entirety.  


FINDINGS OF FACT

1. The veteran informed the VA of a change in his residential 
address in August or September 2001, but the VA continued 
to send all communications and notifications regarding the 
appeal of the veteran's claims to the Board, including 
information regarding his right to a personal hearing, to 
his previous residential address until December 2001.  

2. In a decision dated November 30, 2001, the Board denied 
service connection for a neck disorder and for a shoulder 
disorder, denied increased ratings for residuals of a head 
injury and defective hearing in the left ear, and remanded 
the issues of service connection for pes planus, a 
disability affecting the eyes, a skin disorder, a 
bilateral knee disorder, and PTSD to the RO for further 
development.  

3. In a letter to the Board dated December 19, 2001, the 
veteran indicated that, had he been in receipt of all the 
communications from the VA regarding his appeal, he would 
have requested a personal hearing before the Board and a 
review by the Board of additional VA clinical records 
pertinent to his appeal prior to a appellate decision.  

4. He was afforded an opportunity to attend a hearing.  On 
June 12, 2002, the veteran appeared and gave testimony at 
a hearing before a member of the Board in Washington D.C.  

5. The failure of the VA to mail notifications and 
communications regarding his appeal to the veteran's 
correct residential address and the failure to afford him 
hearing before the Board prior to the November 30, 2001 
Board decision constituted a denial of due process.  


CONCLUSION OF LAW

In order to ensure that the veteran is not denied due process 
of law, the Board's decision dated November 30, 2001 is 
vacated in its entirety.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.904 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1993, a Veteran's Application For Compensation or 
Pension (VA Form 21-526) was received which constituted the 
veteran's original claim for service connection for 
disabilities that are the subject of his current appeal.  
Thereafter, all VA communications regarding the veteran's 
claim were sent to the veteran at the residential address he 
provided on this document.  

In a letter dated November 1, 2001, and mailed to the veteran 
at the address he provided on his July 1993 VA Form 21-526, 
the RO informed him that his appeal and records were being 
placed on the Board's docket pending a decision on his claim.  
The veteran was informed that he 90 days from the date of the 
letter to request a change in representation, a personal 
hearing, or to submit additional evidence material to his 
claims.  

In a decision dated November 30, 2001, the Board denied 
service connection for a neck disorder and for a shoulder 
disorder, denied increased ratings for residuals of a head 
injury and defective hearing in the left ear, and remanded to 
the RO the issues of service connection for pes planus, a 
disability affecting the eyes, a skin disorder, a bilateral 
knee disorder, and PTSD.  

In a letter dated December 19, 2001, the veteran indicated, 
essentially and in pertinent part, that he had changed his 
residential address and had informed the VA of this change by 
calling the RO directly in August or early September 2001.  
He indicated that he did not receive any VA communications 
about his claim since September 2001.  The veteran also said 
that his representative had also not received any pertinent 
mail regarding his claim during this interval.  It was 
further indicated that the veteran tracked down his VA mail 
at his earlier residence in on December 14, 2001.  At that 
time he obtained the November 1, 2001 letter from the RO, as 
well as three letters from the Board that were all dated in 
November 2001.  

In his letter of December 19, 2001, the veteran further 
indicated that, due to his failure to receive his mail from 
the VA, he was not informed of the process pertaining to 
personal hearings in Washington D.C., and was also not 
informed of other matters relevant to his appeal.  He also 
indicated that, had he been fully informed, he would have 
requested a further hearing in Washington, D.C., or locally.  
In addition, he indicated that, had he been fully informed by 
the VA, he would have urged that the Board obtain and review 
the most current entries in his VA clinical file prior to 
rendering a decision on his case.  

In response to a January 2002 motion for reconsideration of 
the November 30, 2001 Board decision, the Board contacted the 
veteran by letter dated March 13, 2002, and informed him that 
it had been determined that the Board had failed to honor a 
request for a personal hearing before a member of the Board.  
The veteran was therefore to be scheduled for such a hearing 
and was requested to inform the Board as to what type of 
hearing was desired.  It was noted that if he appeared for 
the hearing the November 2001 Board decision would be 
vacated.  In an April 2002 response the veteran indicated 
that he desired a hearing before a member of the Board in 
Washington, D.C.  

In a letter dated in April 2002 the Board informed the 
veteran that a personal hearing had been scheduled before a 
member of the Board in Washington D.C. and was to be 
conducted on June 12, 2002.  The veteran appeared and gave 
testimony at this hearing, a transcript of which is of 
record.  

In essence, the above demonstrates that the veteran was 
denied due process when the Board rendered the November 2001 
decision on his appeal without affording him a desired 
personal hearing before a member of the Board.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or upon the Board's own 
motion, when the appellant was denied due process.  38 C.F.R. 
§ 20.904 (2001).  Therefore, in order to assure due process 
of law and to afford the veteran every equitable 
consideration, the Board's decision of November 30, 2001 is 
hereby vacated in its entirety.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.904.  Accordingly, a new 
decision will be entered by the Board as though the November 
30, 2001 decision had not been made.  


ORDER

The Board's decision of November 30, 2001, is hereby vacated 
in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

